Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit. Claims 21-37, after preliminary amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021 and 11/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,943 (parent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims indicated above recite similar limitations with similar or broader scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-28, 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0003348 A1, Velev et al. (hereinafter Velev) in view of US 6,385,469 B1, Alperovich et al. (hereinafter Alperovich).



1-20. (Cancelled)  


As to claim 21, Velev discloses a method for controlling detach of a mobile terminal, comprising: 
when the mobile terminal is powered off, starting a first timer, and sending powering-off indication information to a network equipment (Figs 3-4; pars 0006-0009, 0021-0023, start a detach timer when the user equipment is switched off, a switch off indication information (detach accept) being sent to MME), wherein the powering-off indication information indicates that the mobile terminal has been powered off such that the network equipment starts a second timer which is aligned with the first timer (Figs 3-4, MME starts detach timer accordingly upon UE starting the detach timer); and 
when the mobile terminal has not been powered on till the first timer expires, deleting, by the mobile terminal, context information during attach (Fig 2; pars 0007-0008, 0015, 0090, 0093, delete context information at mobile terminal and the network), and performing, by the mobile terminal, a detach operation to enter a deregistered state (Fig 2, delete EPS context and transfer to DEREGISTERED state; pars 0006-0008, 0074, 0079, 0121, performing detach operation and enter a DEREGISTERED state).  
An ordinary skill in the art would appreciate during an idle, standby, sleep mode or switch off mode, significant portions of the mobile components or processes being shut down and the mobile is no longer actively connected/communicated with the network and therefore the device is considered as powered off. 
Nevertheless, Alperovich, in the same or similar field of endeavor, further teaches a mobile station will inform the network when it will be powered off (stand-by) as well as indicating when the MS will be powered on again (col 2, lines 28-48). Therefore, consider Velev and Alperovich’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Alperovich’s teachings as described above in Velev to provide power savings with efficient signalings between the mobile station and the communicating network.

As to claim 22, Velev as modified discloses the method as claimed in claim 21, further comprising: when the first timer has not expire, keeping, by the mobile terminal, the context information during the attach (Velev: Figs 3-5; pars 0007-0009, UE session context being maintained 0095).  

As to claim 23, Velev as modified discloses the method as claimed in claim 21, further comprising: when the mobile terminal is powered on before the first timer expires, keeping, by the mobile terminal, a registration state before powering-off based on the context information (Velev: Figs 3-5; pars 0007-0009, UE session context being maintained 0095), and sending powering-on indication information to the network equipment, wherein the powering-on indication information indicates that the mobile terminal has been powered on such that the network equipment resumes the registration state for the mobile terminal (Velev: pars 0008, 0055-0057, 0095, UE session context being maintained, the MIC device maintains in the idle sate (with session context maintain) until the timer expires, therefore, reattach or reregistration will assume the registration prior to expiration of the timer).  

As to claim 24, Velev as modified discloses the method as claimed in claim 21, wherein when the mobile terminal is powered on after performing the detach operation, the method further comprises: performing, by the mobile terminal, an attach operation (Veiev: pars 0055-0057, 0095; Alperovich: col 5, lines 9-18, once the MS powers on again, the MS sends an 1MSI attach message to attach the network again).  

As to claim 25, Velev as modified discloses the method as claimed in claim 21, further comprising: receiving, by the mobile terminal, a first configured time period sent by the network equipment, the first configured time period being a time period which is configured for the second timer by the network equipment; and configuring, by the mobile terminal, a time period of the first timer as the first configured time period (Veiev: Figs 3-5; pars 0057, 0063-0064, 0068-0089, note the MIC timer being configured by the network via detach request signaling and both MIC and network timers being synchronized).  

As to claim 26, Velev as modified discloses the method as claimed in claim 21, further comprising: receiving, by the mobile terminal, a plurality of configured time periods sent by the network equipment (Veiev: Figs 3-4; par 0022, 0057, 0063-0064, 0068-0069, 0086, the timer initiation and timer update); configuring, by the mobile terminal, a second configured time period of the plurality of configured time periods as the time period of the first timer; and sending, by the mobile terminal, the second configured time period to the network equipment such that the network equipment configures a time period of the second timer as the second configured time period (Velev; Figs 3-4; par 0022, 0057, 0063-0064, 0068-0069, 0086, the timer initiation and timer update, which can be initiated by either MIC or the network).  

As to claim 27, it recites essentially limitations of a mirror image of a mobile terminal in the network side. Rejection of claim 1 is therefore incorporated herein.  In addition, Velev as modified also discloses when a network equipment receives powering-off indication information sent by the mobile terminal, starting a second timer, wherein the powering-off indication information indicates that the mobile terminal has been powered off, the second timer performs timing synchronously with timing of a first timer in the mobile terminal and the first timer is started upon the mobile terminal is powered off (Velev: Figs 3-4, UE and MME synchronously start detach timers and update detach timers via detach request/accept signaling message; pars 0021,0028, 0070-0071,0081, also see rejection in claim 25); and when the network equipment has not yet received powering-on indication information sent by the mobile terminal when the second timer expires, deleting, by the network equipment, context information during attach of the mobile terminal, and performing, by the network equipment, a detach operation, wherein the powering-on indication information indicates that the mobile terminal has been powered on (Velev: Figs 3-4; the mirror image operation of mobile side in claim 21).  


As to claim 28, Velev as modified discloses the method as claimed in claim 27, further comprising: when the second timer has not expire, keeping, by the network equipment, the context information during the attach of the mobile terminal (Velev: Figs 3-4; pars 0022, 0032, 0044, 0052).  

As to claims 30-31, they are rejected with the same reason as set forth in claims 25-26.

As to claim 32, it recites a device (mobile terminal) encompassed claim 21. Rejection of claim 21 is therefore incorporated herein.
As to claims 33-37, they are rejected with the same reason as set forth in claims 22-26, respectively.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Velev and Alperovich) neither discloses alone nor teaches in combination functions and features as recited in claim 29.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661